Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated February 17, 1978, which (1) vacated an order of the State Division of Human Rights, dated January 4, 1977, which dismissed a discrimination complaint against petitioner upon a finding of no probable cause, and (2) remanded the matter to the division for further investigation. Petition granted; order of the appeal board annulled, on the law, without costs or disbursements, and order of the division reinstated and confirmed. The appeal board erred in vacating the division’s order dismissing the complaint (see Executive Law, § 297-a, subd 7). The record, considered as a whole, clearly justified the division’s finding of no probable cause. In vacating the division’s order and remanding the matter for further investigation, the appeal board impermissibly exceeded the limited scope of its review and substituted its own judgment for that of the division (see State Div. of Human Rights v Columbia Univ. in City of N. Y., 39 NY2d 612; Long Is. R. R. Co. v New York State Div. of Human Rights, 50 AD2d 900; Matter of Pepsi-Cola Metropolitan Bottling Co. v State Human Rights Appeal Bd., 42 AD2d 760; Wyckoff Hgts. Hosp. v State Div. of Human Rights, 38 AD2d 596). Martuscello, J. P., Rabin, Gulotta and Cohalan, JJ., concur.